DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0083914 filed on 06/30/2017 and PCT/KR2017/015453 filed on 12/26/2017.
Response to Amendment
This office action is in response to the amendments submitted on 02/15/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1-7 ,9-17 and 19-20 are pending and will be examined. Claims 1-7,9-17 and 19-20 are amended and claims 8 and 18 are canceled.	

Claim objections
With regards to “claim objections” the arguments are persuasive. The amended claim overcome the deficiency and hence the objection is withdrawn.

	Claim Rejection 112(b)
With regards to remarks about “claim Rejection 112 (b)” the arguments are persuasive. The amended claim overcome and clarifies the indefiniteness and thus rejection is withdrawn. 


Allowable Subject Matter

Independent claims 1 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art alone or in combination fails to anticipate or render obvious the wherein when the turning velocity of the vehicle is less than the first threshold value, the control logic calibrates the gyro sensor using a previously stored gyro sensor scale factor in combination with the rest of the claim limitations as claimed and defined by applicant.
	The closest prior art of record Brodie, Geier and Croyle teaches following:
	Brodie teaches a gyro sensor calibration method based on vehicle velocity, comprising: an initial calibration step in which control logic of a dead reckoning (DR) system performs initial calibration;
	Geier teaches a scale factor update step in which the control logic updates a scale factor of a gyro sensor using the weighting factor, when the turning velocity of the vehicle is equal to or more than a threshold value; and a gyro sensor calibration step in which the control logic calibrates the gyro sensor using the updated scale factor of the gyro sensor 
	Croyle teaches a weighting factor extraction step in which the control logic extracts a weighting factor based on the relationship between turning velocity of a vehicle and scale factors, stored in a database.
Yet as referenced above none of the prior art alone or in combination teaches above bolded limitations.

	Dependent claims 2-7 and 9-11 also distinguish over the prior art for at least the same reason as claim 1.
	Independent claim 12 is allowed for same reason as being similar as claim 1.

	Dependent claims 13-17 and 19-20 also distinguish over the prior art for at least the same reason as claim 12.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Li et al (JP 2021518529 A) - This art discusses about navigation solution of portable device using map information 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/18/2022